Citation Nr: 0722606	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1963.  His death occurred in October 2004.  His widow is the 
appellant in this case.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in which service connection for the cause of 
the veteran's death was denied.

In March 2007, the appellant filed a claim for service 
connection for the veteran's death and for dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151, based on poor administration of the 
veteran's treatment with Coumadin.   

The October 2004 death certificate lists excessive 
anticoagulation with Coumadin as a contributory cause of the 
veteran's death.  Additionally, in a July 2005 statement, the 
veteran's private treating physician opined that the veteran 
fell, striking his head, and that excessive Coumadin-thinning 
of his blood caused him to bleed into his head, which 
resulted in the massive hemorrhage that caused his death.  
The February 2006 VA opinion notes the veteran was diagnosed 
with a right atrial thrombus and was given Heparin, which 
resolved the thrombus; however, the opinion also notes that 
current treatment protocols call for Coumadin therapy for 
only three to six months following, not two years, as was 
apparently done in this case.

While there is significant evidence to support a claim under 
38 U.S.C.A. § 1151, that claim has not been adjudicated by 
the RO and is not before the Board.  Accordingly, it is 
referred to the RO.


FINDINGS OF FACT

1. The death certificate reveals that the veteran died on 
October [redacted], 2004; the cause of death was listed as acute 
brainstem and subdural hemorrhage due to excessive 
anticoagulation with Coumadin, due to previous 
cerebral/brainstem infarcts and right heart thrombus of two 
years in duration.

2. At the time of the veteran's death, his service-connected 
disability was hiatal hernia, evaluated as 10 percent 
disabling from September 2002.  

3. There is no competent medical evidence that establishes a 
nexus between the cause of the veteran's death and service, 
or shows that the veteran's service-connected disability 
contributed to the cause of his death.

4. The veteran did not have a totally disabling service-
connected disability for a continuous period of at least 10 
years immediately preceding his death, or continuously since 
his discharge from active service for a period of at least 5 
years immediately preceding death.


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
to the cause of the veteran's death, and the criteria for DIC 
are not met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 1310, 
1318, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).
The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in December 2004, 
prior to the initial adjudication.  However, this notice was 
incomplete.  Additional notice was provided, to include 
information concerning the establishment of effective dates, 
in January 2007, after the initial adjudication.  While this 
notice was not provided prior to the initial adjudication, 
the claimant had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was remanded for further 
development, to obtain a medical opinion, in January 2007.  
Subsequent to this, the claimant submitted additional 
evidence and argument, and her claim was again readjudicated 
in a March 2007 supplemental statement of the case, following 
the provision of notice. The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained the veteran's service medical records, 
assisted the appellant in obtaining evidence, and obtained a 
VA medical opinion as to the cause of the veteran's death.  
The appellant as been afforded the opportunity to give 
testimony before the Board, but declined to do so.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file; and the 
appellant has not contended otherwise.  

The claimant submitted additional medical evidence in March 
2007, without waiver of review by the agency of original 
jurisdiction.  However, in this case, the waiver is not 
necessary, as the evidence is essentially duplicative of that 
already of record, or is not relevant to the issue on appeal.  
The medical evidence consists of private medical records 
dated in 1997 to 1999 showing surgical treatment for a 
bilateral inguinal hernia and a skin condition of the left 
forearm.  VA and private medical records already of record 
and considered in the February 2007 VA medical opinion show 
diagnosis and history of, and treatment for, bilateral 
inguinal hernias.  Documents showing clinical findings of 
mild fibrosis, emphysema, and diagnosis of and treatment for 
seborrheic keratosis and lesions on the left forearm are not 
relevant.  The veteran is not service connected for a lung or 
skin condition, nor has a lung or skin condition been 
implicated by the medical evidence as related to his death.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Cause of Death

The appellant argues that the veteran's service connected 
hiatal hernia contributed to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death. For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The death certificate reflects that the veteran died in 
October 2004.  The cause of death was listed as acute 
brainstem and subdural hemorrhage of approximately seven 
hours duration, which was due to or as a consequence of 
excessive anticoagulation with Coumadin of an unknown 
duration, which was due to or as a consequence of previous 
cerebral/brainstem infarcts and right heart thrombus of 
approximately two years onset before death.  
A September 2003 rating decision granted service connection 
for hiatal hernia, and assigned an evaluation of 10 percent, 
effective in September 2002.  A total combined evaluation of 
10 percent was in effect from September 2002 to the date of 
the veteran's death.  

Service medical records reflect no complaints of or treatment 
for brainstem and subdural hemorrhage, a condition requiring 
treatment with Coumadin, or cerebral or brainstem infarcts 
and right heart thrombosis.  Rather, his service medical 
records show no defects, abnormalities, diagnoses, or other 
findings concerning the brain, arteries, heart, or 
cardiovascular system.  X-rays of the chest were found to be 
normal.  These records do show treatment for duodenal ulcer 
during service and diagnoses of hiatal hernia, probable 
duodenitis, dental defects, and variscosities of the left leg 
at retirement.

Thereafter, the first medical evidence of cerebrovascular 
accident is in 2002, and of a pulmonary embolism, in 1999.  
This is many years after the veteran's discharge from active 
service in 1963.  

The veteran died in October 2004.  A VA examination conducted 
in July 2004 reflects that he was then in inpatient 
treatment, and VA hospital records show that he was admitted 
in June 2004 on two occasions, for generalized weakness and 
for chronic dizziness.  The July 2004 report reflects a 
medical history of cerebrovascular accident in the preceding 
year and of coronary artery disease, and diagnoses of a large 
sliding paraesophageal hiatal hernia, gastroesophageal reflux 
disease (GERD) and gastritis.  VA treatment records dated in 
April 2004 show that surgery was being considered to treat a 
very large paraesophageal hernia with an upside down stomach, 
but that the veteran's medical condition, including 
cerebrovascular accident, Coumadin therapy, cardiomyopathy, 
and hypertension made him a prohibitively high operative 
risk.  In addition, the physician noted that the veteran 
continued to have cerebrovascular accidents despite his 
Coumadin therapy.  Private hospital records for treatment 
immediately prior to the veteran's death demonstrate that he 
was admitted from the emergency room in a coma secondary to 
acute brainstem infarct and cerebral hemorrhage.  Other 
diagnoses listed include diabetes mellitus type 2, 
hypertension with congestive heart failure, right heart 
thrombus, gout, hyperlipidemia, hypothyroidism, and GERD with 
a large hiatal hernia.  However, cause of death was 
determined to be acute brainstem and cerebral hemorrhage.  

There are no medical findings or opinions tending to link the 
veteran's acute brainstem and cerebral hemorrhage, conditions 
requiring treatment with Coumadin resulting in excessive 
anticoagulation, or previous cerebral/brainstem infarcts and 
right heart thrombus to his active service.  

As acute brainstem and subdural hemorrhage, excessive 
anticoagulation with Coumadin, previous cerebral/brainstem 
infarcts and right heart thrombus were not incurred during 
the veteran's active service, and as the record presents no 
medical opinions or findings relating these conditions 
etiologically to the veteran's active service, there is no 
factual basis to associate the veteran's fatal acute 
brainstem and subdural hemorrhage, excessive anticoagulation 
with Coumadin, and previous cerebral/brainstem infarcts and 
right heart thrombus to service.  38 U.S.C.A. § 1131, 1137; 
38 C.F.R. § 3.303, 3.307, 3.309.  

The remaining question is whether the service connected 
hiatal hernia contributed to the cause of the veteran's 
death.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

In July 2005, the veteran's private treating physician 
offered an opinion stating that the veteran's death was the 
result of the service-connected massive hiatal hernia.  The 
physician explained that the veteran fell, striking his head, 
and bled to death secondary to his blood being excessively 
thinned by Coumadin.  The veteran was on Coumadin secondary 
to his altered anatomy and his service connected hiatal 
hernia.  The physician opined that because of the massive 
hiatal hernia, the veteran developed compression of his right 
atrium causing thrombosis and loss of his natural pacemaker 
function.  The thrombosis cleared on Coumadin therapy.  But, 
the Coumadin caused excessive thinning of the veteran's 
blood, which caused the veteran to bleed into his head, 
resulting in the subsequent massive hemorrhage.  

In February 2006, a VA records review examination was 
conducted.  The examiner opined that the service connected 
hiatal hernia was not as likely as not (less than 50 percent) 
either a principle or contributory cause of the veteran's 
death.  The examiner explained that the veteran was diagnosed 
with a right atrial thrombus in August 2002, and that he also 
manifested a large diaphragmatic hernia.  However, computed 
tomography (CT) scan dated in August 2002 revealed that the 
hernia was located posterior to the left atrium and left 
ventricle.  The examiner observed that the right atrium is 
located on in the anterior aspect of the thorax, and the 
hernia would not have been in contact with the right atrium.  
Moreover, there is no evidence in current available 
literature associating a hiatal hernia with a thrombus in the 
right atrium.

The VA examiner's February 2006 opinion was based on a review 
of the veteran's claims file, including the July 2005 private 
opinion, VA and private medical treatment records, service 
medical records, and clinical findings.  Hence, it is highly 
probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
There is no indication that the July 2005 private opinion was 
based on a review of the veteran's entire medical record; in 
particular, there is no indication that the private opinion 
reviewed the CT scan that showed that the hernia was located 
posterior to the left atrium and left ventricle.  
Accordingly, the subsequent VA opinion is considered more 
probative than the earlier private opinion.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

There are no other medical findings or opinions discussing a 
possible relationship between the veteran's service-connected 
hiatal hernia and the cause of the veteran's death.  

In the absence of competent medical evidence that the fatal 
acute brainstem and subdural hemorrhage, excessive 
anticoagulation with Coumadin, and previous 
cerebral/brainstem infarcts and right heart thrombus were 
related to service, or that the service-connected hiatal 
hernia caused or significantly contributed to the cause of 
the veteran's death, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Where as here, the determinative issue involves a question of 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the cause of death 
and service, or a service-connected disability is required to 
support the claim. The appellant as a layperson is not 
competent to offer an opinion on medical causation or a 
medical diagnosis. To the extent that the appellant 
associated the cause of the veteran's death to service, or to 
the veteran's service-connected hiatal hernia, her statements 
and testimony do not constitute competent medical evidence in 
support of the claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation if, at the time of 
the veteran's death, the veteran had a service connected 
disability rated totally disabling continuously for a period 
of 10 or more years immediately preceding his death; 
continuously since the veteran's release from active service 
and for a period of at least five years immediately preceding 
death; or for one year prior to his death if he was a 
prisoner of war under certain conditions.  38 C.F.R. § 1318; 
38 C.F.R. § 3.22.  

The record shows, however, that the veteran had a combined 
rating of 10 percent from September 2002 to the time of his 
death.  As such, the veteran was not in receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory 10 year period of time prior to his death.  
He was not in receipt of a 100 percent disability rating for 
service-connected disabilities for a period of time from 
release from active service to a period of time at least five 
years immediately preceding death.  There is no evidence that 
the veteran was a prisoner of war.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death, 
including to DIC under 38 U.S.C.A. § 1318, is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


